Case 7:18-cv-04964-VB Document 90 Filed 10/26/20 Page 1of1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 
 
 

 

 

sense eee mom -—— —_— ----X
WALLESCA PENZ, : OMIA apace i
sant . He a
y Plaintit, ' ORDER) «> “19 a
18 CV 4964 VB Lo/2

AL WASHER, : (VB)
Defendant. :
eee nee ee eee ee ee eee ee ee ee eee XxX

As discussed at a telephone conference held on October 26, 2020, attended by counsel for
all parties, it is HEREBY ORDERED:

1. The next conference in this case shall take place on December 4, 2020, at 2:30
p-m. The parties shall use the following information to connect by telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662;

Access Code: 1703567.

2. By no later than November 30, 2020, the parties shall file a joint letter with the
Court regarding the status of settlement and what efforts the Court is able to undertake to assist
the parties in reaching settlement.

Dated: October 26, 2020
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
